Citation Nr: 0734701	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to May 
1970 and from September 1970 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that denied the veteran an increased 
evaluation for his service-connected chronic lumbosacral 
strain.  A hearing before a Decision Review Officer was held 
at the RO in Muskogee, Oklahoma in May 1995.  This RO has 
jurisdiction over the veteran's claims folder.

The Board denied this claim in September 1997, and the 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court, then 
called the United States Court of Veterans Appeals).  In 
April 1998, the veteran's representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the matter to 
the Board for further development and readjudication.  That 
same month, the Court granted the joint motion, vacated the 
Board's decision, and remanded the case to the Board for 
compliance with the terms of the joint motion.

In September 1998, December 2001, July 2003, and December 
2004, the Board remanded this matter to the RO for further 
development and adjudication.  In April 2006, the Board again 
denied the claim.  The veteran appealed to the Court.  Again, 
the parties filed a Joint Motion for Remand, which the Court 
granted in May 2007. 

Based on the terms of the Joint Remand, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.





REMAND

In the May 2007 Joint Motion for Remand, the parties agreed 
that the Board must determine whether the circumstances of 
the veteran's disability warrant an extraschedular rating 
under 38 C.F.R. § 3.321(b) (2007).  That provision provides 
that in exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of Compensation and Pension (C&P) Service is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  There must 
be a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

The evidence shows that the veteran has been found 
unemployable by the Social Security Administration (SSA) 
solely due to "disorders of the back" and "sciatica."  
Here, service connection is in effect for chronic lumbosacral 
strain with degenerative joint disease of the low back, 
clearly "disorders of the back."  While the Board is not 
bound by the decisions of other agencies and must apply the 
appropriate laws and regulations to each set of facts, the 
SSA findings are highly relevant in this context, as benefits 
were awarded, and have remained in effect, based on evidence 
gathered wholly within the time frame of the veteran's 
increased rating claim.  

Additionally, the RO granted a total disability rating based 
on individual unemployability effective in January 1999, 
based in part on the veteran's service-connected back 
disorder.  Reviewed at that time was a July 1998 VA 
physician's statement that was rendered at the request of 
FERS in conjunction with a request for disability retirement.  
It indicated that the veteran's back disorder was 
significantly limiting, and recommended restricted activity 
where the veteran would have the opportunity to stand, to 
sit, and to lie down in a position of comfort for his low 
back was.  This restriction was to be applied to work related 
activities as well.

On the whole, this evidence raises the possibility that the 
veteran's back disability may cause marked interference with 
employment not contemplated by the Schedule.  Therefore, the 
claim must be referred to the Under Secretary or the Director 
of C&P Service for consideration of an extraschedular rating.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Refer the veteran's increased rating 
claim to the Under Secretary for Benefits 
or the Director of Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b).  
Attention is invited to the September 2004 
grant of Social Security Administration 
disability benefits solely due to the 
veteran's service-connected back disorder, 
as well as the July 1998 VA physician's 
statement tabbed in Volume 2 of the claims 
file. 

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



